972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mojtaba AHMADI, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-1088.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 31, 1992

Mojtaba Ahmadi, Petitioner Pro Se.
Stewart Deutsch, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Mojtaba Ahmadi petitions for review of a decision of the Board of Immigration Appeals ("BIA") denying Ahmadi's motion to reopen his deportation proceedings.  We deny the petition.


2
Ahmadi is an Iranian national.  In 1990 the Immigration and Naturalization Service ("INS") issued an Order to Show Cause against Ahmadi, alleging that he was deportable.  At the hearing on the order Ahmadi, by counsel, admitted the factual allegations of the order and conceded deportability.  Ahmadi was given an extension of time within which to file an application for asylum.  When the time passed without action by Ahmadi, the immigration judge entered an order of deportation.


3
Ahmadi appealed the deportation order to the Board of Immigration Appeals.  The BIA dismissed the appeal.  The BIA denied Ahmadi's subsequent motion to reopen the proceedings.  Ahmadi then filed a petition in this Court for review of the decision denying leave to reopen.


4
The granting of a motion to reopen is discretionary,  INS v. Phinpathya, 464 U.S. 183, 188 n.6 (1984), and the Attorney General's discretion in this area is "broad,"  INS v. Rios-Pineda, 471 U.S. 444, 449 (1985).  This Court reviews a decision of the BIA denying leave to reopen under an abuse of discretion standard.  M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990) (en banc).  Except in situations not applicable here, this Court's review of the BIA's decision is limited to the record that was before the Board.  See 8 U.S.C.A.s 1105a (West 1970 & Supp. 1992);   Tovar v. INS, 612 F.2d 794, 797 (3d Cir. 1980).  Thus, material not presented to the Board is not properly before this Court on appeal.


5
After careful review of the record we find that the BIA did not abuse its discretion in denying the motion to reopen.*  Accordingly, the petition for review is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 Ahmadi has submitted numerous affidavits and other documents to this court.  Because they were not before the Board, we may not consider them.  Ahmadi may, if so disposed, present them to the Board with a motion to reopen.  By noting this, we express no view on the merits of such a motion